M.D. Appeal Dkt.
                                                                              21 MAP 2020


                        IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                       : No. 590 MAL 2019
                                                    :
                          Petitioner                :
                                                    : Petition for Allowance of Appeal
                                                    : from the Order of the Superior Court
                 v.                                 :
                                                    :
                                                    :
ANTHONY SHAW,                                       :
                                                    :
                          Respondent                :


                                            ORDER



PER CURIAM

      AND NOW, this 24th day of March, 2020, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      A.        Did the Superior Court improperly disregard the Rules of Appellate
                Procedure when it considered and decided the issue of whether
                PCRA/appellate counsel was ineffective?

           1.         Did the Superior Court improperly disregard Pa.R.A.P. 302 when it
                      addressed and decided the issue of PCRA/appellate counsel’s alleged
                      ineffectiveness even though that issue was raised for the first time on
                      appeal?

           2.         Did the Superior Court improperly disregard Pa.R.A.P. 1925(b)(4)(vii)
                      when it addressed and decided the issue off PCRA/appellate counsel’s
                      alleged ineffectiveness even though that issue was not included in a
                      Rule 1925 concise statement of matters complained of on appeal and,
                      consequently, was not addressed by the PCRA court?

      B.        Does the Superior Court holding in the instant case conflict with the Superior
                Court’s own prior holding in Commonwealth v. Henkel, 90 A.3d 16
                (Pa. Super. 2014 (en banc)?
C.    Did the Superior Court improperly engage in its own fact-finding rather than

permit the PCRA court to resolve factual disputes arising from the record regarding

PCRA/appellate counsel’s alleged ineffective assistance?




                                  [590 MAL 2019] - 2